UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAMOND J. ROKER,

                                 Plaintiff,
                                                                   20-CV-5350 (LLS)
                     -against-
                                                                        ORDER
TWENTIETH CENTURY FOX, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in Tennessee, filed this action pro se and proceeds in

forma pauperis. This matter comes before the Court on Plaintiff’s motion for leave to amend his

complaint and his motion for pro bono counsel. (ECF 28-29.)

                                     PROCEDURAL HISTORY

       By order dated August 24, 2020, the Court directed Plaintiff to amend his complaint.

Plaintiff then moved to voluntarily dismiss this action, and on September 17, 2020, the Court

granted Plaintiff’s motion and dismissed this action without prejudice to Plaintiff’s refiling it.

(ECF 15.)

       After the case was closed, Plaintiff filed documents titled, “Second Cause of Action –

Defamation of Character” (ECF 17), Second Amended Complaint (ECF 16), and “Third Cause

of Action – Claims for Emotional Distress” (ECF No. 18), “Plaintiff’s motion to reinstate

case”(ECF 19) and “Plaintiff’s motion to vacate the order to voluntarily dismiss his complaint.”

(ECF 20.) The Court liberally construed the latter two submissions as motions to alter or amend

judgment, and, in the alternative, as motions for relief from a judgment or order, under Rules

59(e) and 60(b) of the Federal Rules of Civil Procedure and granted the motions. The Court held

that once the action was reopened, it would proceed with the second amended complaint (ECF
16) as the operative complaint. The Court specifically cautioned Plaintiff that he should not

submit separate documents supplementing his complaint and adding new claims, and that any

further amendment of the complaint must comply with Rule 15 of the Federal Rules of Civil

Procedure. (ECF 23 at 2, n.2.)

       After this matter was reopened. Plaintiff filed documents titled: (1) “Supplement to

Second Amended Complaint (Third Amended Complaint),” (ECF 24); (2) “Supplement

(Appendix) to Plaintiff’s Breach of Contract Claims/Applicable Law,” (ECF 25); and

(3) “Second Amended Complaint,” (ECF 26), even though he had previously filed a second

amended complaint. Plaintiff also filed a letter regarding his receipt of a Notice of Right to Sue

from the Equal Employment Opportunity Commission (ECF 27), and two motions: a motion for

leave to amend the complaint (ECF 28), and a motion for appointment of counsel (ECF 29).

                                          DISCUSSION

A.     Leave to Amend Complaint

       The Court grants Plaintiff’s motion for leave to amend his complaint and grants him

leave to file a Third Amended Complaint within thirty days. As set forth in the Court’s prior

orders, an amended complaint completely replaces a prior complaint, and the Court directs

Plaintiff to include all of the claims that he intends to bring in his Third Amended Complaint,

rather than continuously filing separate documents seeking to add or delete parties or claims.

       The Court also notes that Rule 8 of the Federal Rules of Civil Procedure requires only

that a complaint make a short and plain statement showing that the pleader is entitled to relief. 1 A

plaintiff is not required to submit evidence at the pleading stage.


       1
         A complaint states a claim for relief if the claim is plausible. Ashcroft v. Iqbal, 556 U.S.
662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To review a
complaint for plausibility, the Court accepts all well-pleaded factual allegations as true and draws
all reasonable inferences in the pleader’s favor. Iqbal, 556 U.S. at 678-79 (citing Twombly, 550
                                                  2
        Finally, it appears that Plaintiff proposes to assert claims in his Third Amended

Complaint under Title VII of the Civil Rights Act against various individual defendants. The

Court notes that a Title VII claim will not lie against an individual defendant. See, e.g., Tomka v.

Seiler Corp., 66 F.3d 1295, 1313-14 (2d Cir. 1995), abrogated on other grounds by Burlington

Indus., Inc. v. Ellerth, 524 U.S. 742 (1998); see also Darcy v. Lippman, 356 F. App’x 434, 436-

37 (2d Cir. 2009) (noting that title VII does not provide for actions against individual

supervisors).

B.      Request for Pro Bono Counsel

        Plaintiff filed a motion asking the Court to request pro bono counsel for him. The factors

to be considered in ruling on an indigent litigant’s request for counsel include the merits of the

case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and present

the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are

“[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because the Court

cannot assess the merits of Plaintiff’s action at this stage in the proceedings, his motion for

counsel is denied without prejudice to renewal at a later date.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s motion for the Court to appoint counsel (ECF 29) is denied, and his motion

for leave to amend his complaint (ECF 28) is granted.



U.S. at 555). But the Court need not accept “[t]hreadbare recitals of the elements of a cause of
action,” which are essentially legal conclusions. Id. at 678. (citing Twombly, 550 U.S. at 55).
After separating legal conclusions from well-pleaded factual allegations, the court must
determine whether those facts make it plausible – not merely possible – that the pleader is
entitled to relief. Id.

                                                   3
         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within thirty days of the date of this order, caption the document as a “Third Amended

Complaint,” and label the document with docket number 20-CV-5350 (LLS). An Amended

Complaint form is attached to this order. No summons will issue at this time.

         If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the Court will deem the second amended complaint (ECF 16) the operative

complaint.

         SO ORDERED.

Dated:     April 28, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                  4
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
